Title: From Louisa Catherine Johnson Adams to Charles Francis Adams, 3 August 1822
From: Adams, Louisa Catherine Johnson
To: Adams, Charles Francis


				
					My Dear Charles
					Philadelphia 3 August 1822
				
				What is the reason you do not write me? Are you determined to relinquish all intercourse with your Mother or are your avocations so very severe arduous that you cannot find a little time to devote to me—Commencement now approaches fast are there any very distinguished scholars in the present Class or is it to be very mesquin?George is quite pleased with our Washington Summer contrary to his expectation and much devoted to his old passion the Theatre though the Thespian Corps there is by no means excellent—He says they play nothing but broad farce and of that he is almost tired—Mathews is engaged for some time in this Country and so is Braham—The former is likely to succeed the best I think as Braham is too Scientific for this Country—I see by the papers that the Military Corps belonging to your University has been guilty of a great indiscretion I hope this will produce no disagreeable consequences to its members—How do you like the Fortunes of Nigell? Is the Fashion here to decry it and no one can bear the idea of mixing in such unpolished society as the inhabitants of Alsatia It is true the picture is very disgusting but when a man sets out to paint human Nature he must represent it as it is and not polish away its imperfections and vicious grossness to please the fastidious eye of the refined—Like all that he has written his characters are vivid and very highly coloured though like Stewards they are generally poorly finished and impress the mind with the idea that he has not done what he intended King James is exquisite but fine Vincent is spoilt as well as Dame Ursley from whom we expect much more than she performs Altogether it is inferior to many but his bad is better than most peoples good and he can only be compared with himself—Give my best love to John. One year of your probation has nearly expired may you go through the next with satisfaction to yourself and you will ensure the approbation and affection of your Mother
				
					L. C. Adams.
				
				
			